EXHIBIT 10.7

VOTING AGREEMENT

VOTING AGREEMENT dated July 3, 2006 (as amended, this “Voting Agreement”) is by
and between VELOCITY EXPRESS CORPORATION, a Delaware corporation (“Parent”) and
the individuals listed on Schedule A annexed hereto (collectively, the
“Stockholders” and each individually is a “Stockholder”).

RECITALS

WHEREAS, the Stockholders are the record and beneficial owners of shares of
common stock, par value $0.001 per share the (“Shares”), of CD&L, Inc., a
Delaware corporation (the “Company”) in the amounts set forth opposite the
Stockholder’s name on Schedule A hereto; and

WHEREAS, prior to the execution and delivery of this Voting Agreement, the Board
of Directors of the Company has taken all actions required to: (a) approve the
execution and delivery of that certain Agreement and Plan of Merger of even date
herewith, by and between the Company, Buyer and CD&L Acquisition Corp., a
Delaware corporation (“Merger Sub”) (the “Merger Agreement”), pursuant to which
Merger Sub will be merged with and into the Company, with the Company continuing
as the surviving corporation and as a direct wholly owned subsidiary of Parent
(the “Merger”); (b) prevent any right issued pursuant to that certain
Stockholder Protection Rights Agreement, dated as of December 27, 1999 between
the Company and American Stock Transfer & Trust Company, as Rights Agent, and
amended as of April 14, 2004 (the “Stockholder Protection Rights Agreement”)
from being exercisable pursuant to the Stockholder Protection Rights Agreement
as a result of the transactions contemplated herein and under the Merger
Agreement or Purchase Agreement (as defined below); (c) prevent any Flip-in
Date, Flip-over Transaction or Event, Stock Acquisition Date or Separation Time
(as each such term is defined in the Stockholder Protection Rights Agreement)
from occurring as a result of the transactions contemplated herein or under the
Merger Agreement or Purchase Agreement (as defined below); and (d) waive the
applicability of Section 203 of the Delaware General Corporation Law with
respect to the acquisition by the Company, Newco and their affiliates and
associates of 15% or more of the Company’s outstanding voting stock;

WHEREAS, concurrent with the execution of this Voting Agreement, Parent and the
Stockholders have entered into a Series A Convertible Subordinated Debenture
Purchase Agreement dated of even date herewith (as amended from time to time,
the “Purchase Agreement”) pursuant to which Parent is acquiring from
Stockholders all of their Series A Convertible Subordinated Debentures;

WHEREAS, as an inducement and a condition to entering into the Merger Agreement
and the Purchase Agreement, Parent requires that each of the Stockholders agree,
and each of the Stockholders is willing to agree, to enter into this Voting
Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Parent and each of the Stockholders, intending to be legally
bound, hereby agree as follows:

1. Certain Definitions. In addition to the terms defined elsewhere herein,
capitalized terms used and not defined herein have the respective meanings
ascribed to them in the Merger Agreement. For purposes of this Voting Agreement:

 

  (a) “Beneficially Own” or “Beneficial Ownership” with respect to any
securities means having “beneficial ownership” of such securities as determined
pursuant to Rule 13d-3 under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), including pursuant to any agreement, arrangement or
understanding, whether or not in writing. Without duplicative counting of the
same securities by the same holder, securities Beneficially Owned by a Person
shall include securities Beneficially Owned by all other Persons with whom such
Person would constitute a “group” within the meaning of Section 13(d)(3) of the
Exchange Act.

 

  (b) “Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust (including any
beneficiary thereof), unincorporated organization or government or any agency or
political subdivision thereof.

2. Disclosure. Each of the Stockholders hereby agrees to permit the Company and
Parent to publish and disclose in the Company’s Proxy Statement, and any press
release or other disclosure document which Parent and the Company reasonably
determine to be necessary or desirable in connection with the Merger and any
transactions related thereto, each Stockholder’s identity and ownership of the
Shares and the nature of each Stockholder’s commitments, arrangements and
understandings under this Voting Agreement.

3. Voting of Company Stock.

(a) Each of the Stockholders hereby agrees that, during the period commencing on
the Closing of the Purchase Agreement and continuing until the first to occur of
(x) the Effective Time of the Merger, (y) the date of a Company Adverse
Recommendation Change by the Board of Directors of the Company (the “Board”) in
connection with a Superior Competing Transaction and a termination of the Merger
Agreement as a result thereof in accordance with the terms of the Merger
Agreement, or (z) the date of termination of the Merger Agreement for any reason
in accordance with its terms (whichever date is first, the “Termination Date”),
at any meeting of the holders of the Shares, however called, or in connection
with any written consent of the holders of the Shares, he shall vote (or cause
to be voted) the Shares held of record or Beneficially Owned by the Stockholder,
whether now owned or hereafter acquired:

(i) in favor of approval of the Merger, adoption of the Merger Agreement and any
actions required in furtherance thereof and hereof,

(ii) against any action or agreement that would result in a breach in any
respect of any covenant, representation or warranty, or any other obligation or
agreement, of the Company under the Merger Agreement or any Stockholder under
this Voting Agreement, and

 

2



--------------------------------------------------------------------------------

(iii) except as otherwise agreed to in writing in advance by Parent, against the
following actions (other than the Merger and the transactions contemplated by
this Voting Agreement and the Merger Agreement):

 

  (A) any extraordinary corporate transaction, such as a merger, consolidation
or other business combination involving the Company;

 

  (B) a sale, lease or transfer of a material amount of assets of the Company,
or a reorganization, recapitalization, dissolution or liquidation of the
Company; or

 

  (C) (1) any change in a majority of the individuals who constitute the
Company’s board of directors;

 

       (2) any change in the present capitalization of the Company or any
amendment of the Company’s Certificate of Incorporation or By-Laws;

 

       (3) any material change in the Company’s corporate structure or business;
or

 

       (4) any other action which, in the case of each of the matters referred
to in clauses (C)(1), (2) or (3), is intended, or could reasonably be expected,
to impede, interfere with, delay, postpone, or materially and adversely affect
the Merger and the transactions contemplated by this Voting Agreement and the
Merger Agreement;

provided, however, that the restrictions in this clause (iii) shall not apply to
a vote in connection with a Superior Competing Offer if such vote is made
subsequent to a Company Adverse Recommendation Change by the Board attributable
to such Superior Competing Transaction.

(b) Each of the Stockholders agrees that the Stockholder’s obligations under
this Voting Agreement are unconditional and will remain in full force and effect
notwithstanding that the Company may have received a proposal for a Competing
Transaction unless there is a termination of the Merger Agreement for any reason
in accordance with its terms, in which case this Voting Agreement shall
terminate, or unless the offer constitutes a Superior Competing Transaction and
there has been a Company Adverse Recommendation Change. Further, none of the
Stockholders will enter into any agreement or understanding with any Person the
effect of which would be inconsistent with or violative of any provision
contained in this Section 3. Nothing in this Section 3 shall require any
Stockholder to exercise any options or warrants with respect to the Shares or to
convert any convertible notes or other convertible securities.

(c) Contemporaneously with the execution of this Agreement, each Stockholder,
severally and not jointly, agrees to deliver to Purchaser a proxy in the form
attached hereto as Exhibit A, which shall be irrevocable, with respect to the
Shares, subject to the other terms of this Agreement.

 

3



--------------------------------------------------------------------------------

4. Covenants, Representations and Warranties of each Stockholder. Each of the
Stockholders hereby represents and warrants (with respect to such Stockholder
only and not with respect to each other Stockholder) to, and agrees with, Parent
as follows:

 

  (a) Ownership of Securities. Such Stockholder is the sole record and
Beneficial Owner of the number of Shares set forth opposite such Stockholder’s
name on Schedule A hereto. On the date hereof, the Shares set forth opposite the
Stockholder’s name on Schedule A hereto constitute all of the Shares owned of
record or Beneficially Owned by such Stockholder or with respect to which such
Stockholder has voting power by proxy, voting agreement, voting trust or other
similar instrument. Such Stockholder has sole voting power and sole power to
issue instructions with respect to the matters set forth in Section 3 hereof,
sole power of disposition, sole power of conversion, sole power to demand and
waive appraisal rights and sole power to agree to all of the matters set forth
in this Voting Agreement, in each case with respect to all of the Shares set
forth opposite such Stockholder’s name on Schedule A hereto, with no
limitations, qualifications or restrictions on such rights, subject to
applicable securities laws, and the terms of this Voting Agreement.

 

  (b) Authorization. Such Stockholder has the legal capacity, power and
authority to enter into and perform all of such Stockholder’s obligations under
this Voting Agreement. The execution, delivery and performance of this Voting
Agreement by such Stockholder will not violate any other agreement to which such
Stockholder is a party including, without limitation, any voting agreement,
stockholders agreement, voting trust, trust or similar agreement. This Voting
Agreement has been duly and validly executed and delivered by such Stockholder
and constitutes a valid and binding agreement enforceable against such
Stockholder in accordance with its terms. There is no beneficiary or holder of a
voting trust certificate or other interest of any trust of which such
Stockholder is a trustee whose consent is required for the execution and
delivery of this Voting Agreement or the consummation by such Stockholder of the
transactions contemplated hereby. If such Stockholder is married and such
Stockholder’s Shares constitute community property, this Voting Agreement has
been duly authorized, executed and delivered by, and constitutes a valid and
binding agreement of, such Stockholder’s spouse, enforceable against such person
in accordance with its terms.

 

  (c)

No Conflicts. (i) Except as may be required under Section 13 of the Exchange
Act, no filing with, and no permit, authorization, consent or approval of, any
state or federal public body or authority is necessary for the execution of this
Voting Agreement by such Stockholder and the consummation by such Stockholder of
the transactions contemplated hereby

 

4



--------------------------------------------------------------------------------

 

and (ii) none of the execution and delivery of this Voting Agreement by such
Stockholder, the consummation by such Stockholder of the transactions
contemplated hereby or compliance by such Stockholder with any of the provisions
hereof shall (A) conflict with or result in any breach of the organizational
documents of such Stockholder (if applicable), (B) result in a violation or
breach of, or constitute (with or without notice or lapse of time or both) a
default (or give rise to any third party right of termination, cancellation,
material modification or acceleration) under any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, license, contract,
commitment, arrangement, understanding, agreement or other instrument or
obligation of any kind to which such Stockholder is a party or by which such
Stockholder or any of its properties or assets may be bound, or (C) violate any
order, writ injunction, decree, judgment, order, statute, rule or regulation
applicable to such Stockholder or any of its properties or assets.

 

  (d) No Encumbrances. Except as applicable in connection with the transactions
contemplated by Section 3 hereof, such Stockholder’s Shares at all times during
the term hereof will be Beneficially Owned by such Stockholder, free and clear
of all liens, claims, security interests, proxies, voting trusts or agreements,
understandings or arrangements or any other encumbrances whatsoever.

 

  (e) No Solicitation. Such Stockholder agrees not to take any action in his
capacity as a record or beneficial owner of Shares inconsistent with or in
violation of Section 6.2 of the Merger Agreement, provided that this paragraph
(e) shall not apply to actions which would otherwise be permitted to be taken by
the Company under Section 6.2 of the Merger Agreement.

 

  (f) Restriction on Transfer; Proxies and Non-Interference. Such Stockholder
shall not, directly or indirectly (i) except for a Permitted Transfer (as
defined below) and except as contemplated by the Merger Agreement, offer for
sale, sell, transfer, tender, pledge, encumber, assign or otherwise dispose of,
or enter into any contract, option or other arrangement or understanding with
respect to or consent to the offer for sale, sale, transfer, tender, pledge,
encumbrance, assignment or other disposition of, any or all of any such
Stockholder’s Shares or any interest therein, (ii) except as contemplated by
this Voting Agreement, grant any proxies or powers of attorney, deposit any
Shares into a voting trust or enter into a voting agreement with respect to the
Shares, or (iii) take any action that would make any representation or warranty
of such Stockholder contained herein untrue or incorrect or have the effect of
preventing or disabling such Stockholder from performing such Stockholder’s
obligations under this Voting Agreement.

 

  (g) Reliance by Parent. Such Stockholder understands and acknowledges that
Parent is entering into the Merger Agreement and the Purchase Agreement in
reliance upon such Stockholder’s execution and delivery of this Voting
Agreement.

 

5



--------------------------------------------------------------------------------

  (h) Permitted Transfer. Notwithstanding the foregoing or any other provision
of this Agreement to the contrary, any Stockholder may sell or transfer any
Shares to any Stockholder or any other Person who executes and delivers to
Parent an agreement, in form and substance acceptable to Parent, to be bound by
the terms of this Agreement to the same extent as the transferring Stockholder
(any such transfer, a “Permitted Transfer”).

5. Waiver of Appraisal Rights. Each of the Stockholders hereby irrevocably
waives any and all appraisal, dissenter or other similar rights which the
Stockholder may otherwise have with respect to the consummation of the Merger,
including without limitation, any rights pursuant to Section 262 of the Delaware
General Corporation Law. Each of the Stockholders acknowledges that it has been
afforded a reasonably opportunity to review information and ask questions
regarding the Merger Agreement and the Merger.

6. Stop Transfer Legend.

 

  (a) Each of the Stockholders agrees and covenants to Parent that such
Stockholder shall not request that the Company register the transfer (book-entry
or otherwise) of any certificate or uncertificated interest representing any of
such Stockholder’s Shares, unless such transfer is made in compliance with this
Voting Agreement.

 

  (b) Without limiting the covenants set forth in paragraph (a) above, in the
event of a stock dividend or distribution, or any change in Shares by reason of
any stock dividend, split-up, recapitalization, combination, exchange of shares
or the like, other than pursuant to the Merger, the term “Shares” shall be
deemed to refer to and include the Shares into which or for which any or all of
the Shares may be changed or exchanged and appropriate adjustments shall be made
to the terms and provisions of this Voting Agreement.

7. Further Assurances. From time to time, at Parent’s request and without
further consideration, each Stockholder shall execute and deliver such
additional documents and take all such further lawful action as may be necessary
or desirable to consummate and make effective, in the most expeditious manner
practicable, the transactions contemplated by this Voting Agreement.

8. Stockholder Capacity. If any Stockholder is or becomes during the term hereof
a director or an officer of the Company, such Stockholder makes no agreement or
understanding herein in his capacity as such director or officer. Each of the
Stockholders signs solely in his or her capacity as the record and Beneficial
Owner of the Stockholder’s Shares.

9. Termination. Except as otherwise provided herein, the covenants and
agreements contained herein with respect to the Shares shall terminate upon the
earlier of (a) the Termination Date regardless of the circumstances or (b) the
Effective Time of the Merger.

 

6



--------------------------------------------------------------------------------

10. Miscellaneous.

 

  (a) Entire Agreement. This Voting Agreement constitutes the entire agreement
among the parties with respect to the subject matter hereof and supersedes all
other prior agreements and understandings, both written and oral, between the
parties with respect to the subject matter hereof.

 

  (b) Certain Events. Subject to Section 4(f) hereof, each of the Stockholders
agrees that this Voting Agreement and the obligations hereunder shall attach to
each such Stockholder’s Shares and shall be binding upon any Person to which
legal or Beneficial Ownership of such Shares shall pass, whether by operation of
law or otherwise, including without limitation, each Stockholder’s heirs,
guardians, administrators or successors. Notwithstanding any such transfer of
Shares, the transferor shall remain liable for the performance of all
obligations under this Voting Agreement.

 

  (c) Assignment. This Voting Agreement shall not be assigned by operation of
law or otherwise without the prior written consent of Parent in the case of an
assignment by any Stockholder and each Stockholder in the case of any assignment
by Parent; provided that Parent may assign, in its sole discretion, its rights
and obligations hereunder to any direct or indirect wholly owned subsidiary of
Parent, but no such assignment shall relieve Parent of its obligations hereunder
if such assignee does not perform such obligations.

 

  (d) Amendment and Modification. This Voting Agreement may not be amended,
changed, supplemented, waived or otherwise modified or terminated, except upon
the execution and delivery of a written agreement executed by the parties hereto
affected by such amendment.

 

  (e) Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and delivered (i) personally, (ii) via telecopy,
(iii) via overnight courier (providing proof of delivery) or (iv) via registered
or certified mail (return receipt requested). Such notice shall be deemed to be
given, dated and received (i) when so delivered personally, via telecopy upon
confirmation, or via overnight courier upon actual delivery or (ii) two days
after the date of mailing, if mailed by registered or certified mail. Any notice
pursuant to this section shall be delivered as follows:

 

       If to the Stockholder, to the address set forth for the Stockholder on
Schedule A to this Voting Agreement.

 

If to Parent:    Velocity Express Corporation    One Morningside Drive North   
Building B, Suite 300    Westport, CT 06880    Attn: General Counsel   
Facsimile: 952.835.4997

 

7



--------------------------------------------------------------------------------

with copies to:    Budd Larner, PC    150 John F. Kennedy Parkway    Short
Hills, NJ 07078    Attention: James F. Fitzsimmons, Esq.    Fax: 973.379.7734
and to    Briggs and Morgan, P.A.    2200 IDS Center    80 South Eighth Street
   Minneapolis, MN 55402    Attention: Avron L. Gordon, Esq.    Fax:
612.977.8650

 

  (f) Severability. Whenever possible, each provision or portion of any
provision of this Voting Agreement will be interpreted in such a manner as to be
effective and valid under applicable law but if any provision or portion of any
provision of this Voting Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or portion of any provision of this Voting Agreement in such
jurisdiction, and this Voting Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision or
portion of any provision had never been contained herein.

 

  (g) Specific Performance. Each of the parties hereto agrees, recognizes and
acknowledges that a breach by it of any covenants or agreements contained in
this Voting Agreement will cause the other parties to sustain damages for which
they would not have an adequate remedy at law for money damages, and therefore
each of the parties hereto agrees that in the event of any such breach any
aggrieved party shall be entitled to the remedy of specific performance of such
covenants and agreements (without any requirement to post bond or other security
and without having to prove actual damages) and injunctive and other equitable
relief in addition to any other remedy to which it may be entitled, at law or in
equity.

 

  (h) Remedies Cumulative. All rights, powers and remedies provided under this
Voting Agreement or otherwise available in respect hereof at law or in equity
shall be cumulative and not alternative, and the exercise of any such rights,
powers or remedies by any party shall not preclude the simultaneous or later
exercise of any other such right, power or remedy by such party.

 

8



--------------------------------------------------------------------------------

  (i) No Waiver. The failure of any party hereto to exercise any right, power or
remedy provided under this Voting Agreement or otherwise available in respect
hereof at law or in equity, or to insist upon compliance by any other party
hereto with its obligations hereunder, and any custom or practice of the parties
at variance with the terms hereof, will not constitute a waiver by such party of
its right to exercise any such or other right, power or remedy or to demand such
compliance.

 

  (j) No Third Party Beneficiaries. This Voting Agreement is not intended to
confer upon any person other than the parties hereto any rights or remedies
hereunder.

 

  (k) Governing Law. This Voting Agreement will be governed and construed in
accordance with the laws of the State of Delaware, without giving effect to the
principles of conflict of laws thereof.

 

  (l) Submission to Jurisdiction. Each party to this Voting Agreement
irrevocably consents and agrees that any legal action or proceeding with respect
to this Agreement and any action for enforcement of any judgment in respect
thereof will be brought in the state or federal courts located within the
jurisdiction of the United States District Court for the Southern District of
New York, and, by execution and delivery of this Voting Agreement, each party to
this Voting Agreement hereby irrevocably submits to and accepts for itself and
in respect of its property, generally and unconditionally, the exclusive
jurisdiction of the aforesaid courts and appellate courts from any appeal
thereof. Each party to this Voting Agreement further irrevocably consents to the
service of process out of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof in the manner set forth in
Section 10(e). Each party to this Voting Agreement hereby irrevocably waives any
objection which it may now or hereafter have to the laying of venue of any of
the aforesaid actions or proceedings arising out of or in connection with this
Voting Agreement brought in the courts referred to above and hereby further
irrevocably waives and agrees not to plead or claim in any such court that any
such action or proceeding brought in any such court has been brought in an
inconvenient forum. Nothing in this Section 10(l) shall be deemed to constitute
a submission to jurisdiction, consent or waiver with respect to any matter not
specifically referred to herein.

 

  (m) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES ANY RIGHT TO A TRIAL
BY JURY IN CONNECTION WITH ANY ACTION, SUIT OR PROCEEDING IN CONNECTION WITH
THIS VOTING AGREEMENT.

 

  (n) Description Headings. The description headings used herein are for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Voting Agreement.

 

9



--------------------------------------------------------------------------------

  (o) Counterparts. This Voting Agreement may be executed in counterparts, each
of which will be considered one and the same Voting Agreement and will become
effective when such counterparts have been signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.

 

  (p) No Survival. No representations, warranties and covenants of the
Stockholder in this Agreement shall survive the Merger. The Stockholder shall
have no liability hereunder except for any willful and material breach of this
Agreement by the Stockholder.

 

  (q) Action in Stockholder Capacity Only. The parties acknowledge that this
Agreement is entered into by each Stockholder solely in such Stockholder’s
capacity as the beneficial owner of such Stockholder’s Shares and,
notwithstanding anything herein to the contrary, nothing in this Agreement in
any way restricts or limits any action taken by such Stockholder or any designee
or related party of such Stockholder in his or her capacity as a director or
officer of the Company and the taking of any actions in his or her capacity as
an officer or director of the Company will not be deemed to constitute a breach
of this Agreement, regardless of the circumstances related thereto.

[SIGNATURE PAGE FOLLOWS]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent and each of the Stockholders have caused this Voting
Agreement to be duly executed as of the day and year first above written.

 

Parent:   VELOCITY EXPRESS CORPORATION   By:  

/s/ Edward W. Stone

  Name:   Edward W. Stone   Title:   Chief Financial Officer Stockholders:  

/s/ Albert W. Van Ness, Jr.

  Albert W. Van Ness, Jr.  

/s/ William T. Brannan

  William T. Brannan  

/s/ Michael Brooks

  Michael Brooks  

/s/ Russell J. Reardon

  Russell J. Reardon  

/s/ Matthew J. Morahan

  Matthew J. Morahan  

/s/ Vincent P. Brana

  Vincent P. Brana  

/s/ Jack McCorkell

  Jack McCorkell

 

11



--------------------------------------------------------------------------------

SCHEDULE A

Stockholders

 

Stockholder Name and Address

   Number of Shares     

Albert W. Van Ness, Jr.

89 Silver Oaks Circle, Unit 5104

Naples, FL 34119

   136,160   

William T. Brannan

2 Carmella Court

Cedar Grove, NJ 07009

   113,796   

Michael Brooks

3986 N W 52nd Place

Boca Raton, Fl 33496

   251,955   

Russell J. Reardon

11 Old Quarry Road

Cedar Grove, NJ 07009

   74,238   

Matthew J. Morahan

18126 Southeast Village Circle

Tequesta, FL 33469

   360,512   

Vincent P. Brana

527 Eastgate Road

Ho-ho-kus, NJ 07423

   357,000   

Jack McCorkell

125 County Park Drive

Cranford, NJ 07016

   52,609   

 

12



--------------------------------------------------------------------------------

EXHIBIT A

IRREVOCABLE PROXY

Reference is made to that certain Voting Agreement dated the date hereof (the
“Voting Agreement”) by and among Velocity Express Corporation, a Delaware
corporation (“Purchaser”), CD&L Acquisition Corp., a Delaware corporation and
wholly owned subsidiary of Purchaser (“Merger Sub”), and the stockholders of the
Company signatory thereto.

1. Irrevocable Proxy.

(a) The undersigned stockholder (the “Stockholder”) of CD&L, Inc., a Delaware
corporation (the “Company”) hereby irrevocably appoints and constitutes each of
the Chief Executive Officer, the President, the Chief Financial Officer and the
Secretary of Purchaser (collectively the “Proxyholders”), as the agents,
attorneys and proxies of the undersigned Stockholder, with full power of
substitution and resubstitution, to the full extent of the undersigned
Stockholder’s rights with respect to the shares of Common Stock of the Company
that are listed below (the “Shares”), and any and all other shares or securities
issued or issuable in respect thereof on or after the date hereof and prior to
the date this Irrevocable Proxy terminates, to vote the Shares as set forth in
this paragraph 1.

(b) The Proxyholders are empowered at any time prior to termination of this
Irrevocable Proxy to exercise all voting rights with respect to such Shares
(including, without limitation, the power to execute and deliver written
consents with respect to the Shares) of the undersigned Stockholder at every
annual, special or other meeting of stockholders of the Company and at any
adjournment or postponement thereof, however called, or pursuant to any written
consent in lieu of a meeting or otherwise (such rights, the “Proxy Rights”) in
accordance with Section 3(a) of the Voting Agreement.

(c) The Proxyholders may not exercise these Proxy Rights with respect to any
matter except as specifically authorized herein. The Stockholder may vote the
Shares on all such other matters, subject to such other agreements as the
Stockholder may be subject or by which the Stockholder or the Shares may be
bound. The Proxy Rights granted by Stockholder to the Proxyholders hereby is
granted as of the date of this Irrevocable Proxy in order to secure the
obligations of such Stockholder set forth in Section 3(a) of the Voting
Agreement, and is irrevocable and coupled with an interest in such obligations.

2. Termination. This Irrevocable Proxy will terminate upon the termination of
the Voting Agreement in accordance with its terms.

3. Miscellaneous.

a. Upon the execution hereof, all prior proxies, voting agreements or
powers-of-attorney given by the undersigned Stockholder with respect to the
Shares and any and all other shares or securities issued or issuable in respect
thereof on or after the date hereof, or which are other inconsistent herewith,
are hereby revoked and no subsequent proxies or powers-of attorney will be
given, nor voting agreements made until such time as this Irrevocable Proxy
shall be terminated in accordance with its terms.

 

13



--------------------------------------------------------------------------------

b. All authority conferred herein shall survive the insolvency, liquidation,
death or incapacity of the Stockholder and any obligation of the Stockholder
hereunder shall be binding upon the heirs, personal representatives, successors
and assigns of the Stockholder.

c. The undersigned Stockholder authorizes the Proxyholders to file this
Irrevocable Proxy and any substitution or revocation of substitution with the
Secretary of the Company and with any inspector of elections at any meeting of
stockholders of the Company.

d. The Provisions of Section 10 of the Voting Agreement, to the extent
applicable, shall be incorporated herein by reference.

[SIGNATURE PAGE FOLLOWS]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Stockholder has caused this Irrevocable
Proxy to be executed personally or by a duly authorized representative thereof
as of the day and year set forth below.

DATED: June     , 2006

 

Signature

 

 

Name:

 

 

Title:

 

 

Address:

 

 

 

 

 

Number of Shares Held Beneficially and of Record by Stockholder:

             Shares owned beneficially

             Shares owned of record

[SIGNATURE PAGE TO IRREVOCABLE PROXY]

 

15